Dissenting Opinion.
Fenner, J.
Stress of official engagements and the extremely limited' delay allowed after the conclusion of the earnest deliberations of the-Court upon this important case prevent me from stating, with the fullness which I would desire, the reasons and legal principles upon which I basó my dissent from the opinion of the májority of the Court in this, case. The doctrine quoted in the majority opinion from McCrary on Elections, that “ canvassing and return judges must receive and count the votes as shown by the returns, and cannot go behind the returns for any purpose, and this necessarily implies that if a paper is presented as-a return and there is a question as to whether it is a return or not, they must decide that question from what appears upon the face of the paper itself,” is undoubtedly correct within the limits of its application. But it applies only to the functions of canvassing and returning officers,, which are purely ministerial, and not judicial, in their nature. The same rule does not, however, in my opinion, control the action of a court of' justice exercising judicial functions in the determination of cases of contested elections. On the contrary, the same author, in treating of' judicial proceedings in such cases, distinctly declares that “it is impossible to define exactly the degree of irregularity and illegality in the-*873conduct of an election which will render it void ; but perhaps the best rule upon the subject is this, if the voice of the electors can be made to appear from the returns, either alone or aided by extrinsic evidence, with reasonable clearness and certainty, then the election should stand, but not otherwise.”
While I am not prepared to say that the recorder, acting merely as a returning officer, was justified in accepting either or both of the papers returned by the commissioners of election as a return, in view of their apparent contradictory character, and in absence of any power on his part to explain them by extrinsic evidence, I still think the court had the right to receive such extrinsic evidence as to these documents, for the purpose of establishing their genuineness, their meaning, and their relation to each other.
The evidence received without objection cbnclusively establishes that these two papers were both prepared and signed by the commissioners of election ; that they were returned to the proper officer, at the same time, the one outside, the other inside, the ballot-box ; that the lattér was taken out of the ballot-box by the commissioners themselves, in presence of the officer in custody thereof, and immediately delivered to him ; that its inclusion in the ballot-box was the result of an accident; that the two documents taken together showed the result of the count of the ballots as ascertained by the commissioners, and constituted the return made and intended to be made by said commissioners.
I think it clear that from these returns, thus aided by extrinsic evidence, the voice of the people, as shown and intended to be shown by the return of the commissioners, is made to appear not only “ with reasonable clearness and certainty,” but with absolute certainty.
I think these returns, thus established and explained, are entitled to the same weight which would be attached to a regular return showing the same result, perfect in form, and complying with all the technical requirements of law.
The effect of the return was to establish a prima facie case in favor of the election of the defendant herein, subject to the right of plaintiff herein to impeach the same. In order to overthrow this prima facie •case by a recount of the ballots in the ballot-box, it was necessary to •establish satisfactorily the identity of the box, that it remained in the same condition in which it was at the moment when it passed from the hands of the commissioners, and that its contents had not been altered ■or tampered with.
This was among the issues submitted to the jury. Yoluminous ■evidence was submitted, full of contradictory and irreconcilable statements of witnesses on either side.
Fraud had unquestionably been committed on one side or the other; *874either in the counting and returns of the votes by the commissioners, or in the manipulation of the ballot-box after its delivery by the commissioners. I consider it unnecessary for me to make an original determination of this disagreeable question.
A jury, the fairness of whose composition is not questioned, taken from the vicinage, acquainted with the witnesses, and familiar with all the surroundings of the transactions, determining questions péculiarly within the province of a jury to determine, have rendered an unanimous verdict in favor of the defendant.
I cannot find a sufficient reason in the evidence to justify me in disturbing their verdict.
Mr. Justice Todd concurs in this opinion.